


Exhibit 10.4

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT, by and between Rite Aid
Corporation, a Delaware Corporation (the “Company”) and Douglas E Donley
(“Executive”) is entered into as of the 18th day of December, 2008.  The
provisions of this Amendment shall be effective as of January 1, 2005 (the
“Effective Date”).

 

WHEREAS, Executive and the Company previously entered into that certain
employment agreement, dated as of August 1, 2000 (the “Employment Agreement” or
“Agreement”); and

 

WHEREAS, the Company and the Executive now desire to amend the Employment
Agreement to ensure compliance with Internal Revenue Code Section 409A and the
final regulations promulgated thereunder;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive hereby agree as
follows:

 

1.             New Section 14.  Effective as of the Effective Date, the
following new Section 14 shall be inserted into the Employment Agreement.  In
the event of an inconsistency between this new Section 14 and the remaining
provisions of the Employment Agreement, Section 14 shall govern.

 

“14.         COMPLIANCE WITH CODE SECTION 409A  Notwithstanding anything in this
Employment Agreement to the contrary, effective as of January 1, 2005, the
following provisions shall govern:  The provisions listed below are intended to
be compliant with Internal Revenue Code (“Code”) Section 409A and the final
regulations promulgated thereunder (‘409A’) and shall be construed to be so
compliant.

 

(a)           Good Reason: Any termination for ‘Good Reason’ shall comply with
the safe harbor definition of ‘good reason’ in 409A, including the condition
giving rise to such termination and the notice and cure period provided for in
409A.  Without limiting the generality of the foregoing, the following specific
provisions will be effective as of January 1, 2005:

 

(i)            The final paragraph of Section 5.4 of the Agreement shall be
modified to read as follows:

 

--------------------------------------------------------------------------------


 

‘provided, however that the Executive has provided written notice (which shall
set forth in reasonable detail the specific conduct of the Company that
constitutes Good Reason and the specific provisions of this Agreement on which
Executive relies) to the Company of the existence of any condition described in
any one of subparagraphs a, b, or c within 30 days of the initial existence of
such condition, and the Company has not cured the condition within 30 days of
the receipt of such notice.  Any termination of employment by the Executive for
Good Reason pursuant to Section 5.3 must occur no later than the date that is
the second anniversary of the initial existence of the condition giving rise to
the termination right.’

 

(b)           Payment of Benefits: To the extent necessary to avoid adverse tax
consequences, and except as described below, any payment to which the Executive
becomes entitled under the Agreement, or any arrangement or plan referenced in
this Agreement, that constitutes “deferred compensation” under 409A, and is
(a) payable upon the Executive’s termination; (b) at a time when the Executive
is a “specified employee” as defined by 409A shall not be made until the
earliest of:

 

(1)           the expiration of the six month period (the “Deferral Period”)
measured from the date of the Executive’s ‘separation from service’ under 409A;
or

(2)           the date of the Executive’s death.

 

Upon the expiration of the Deferral Period, all payments that would have been
made during the Deferral Period (whether in a single lump sum or in
installments) shall be paid as a single lump sum to the Executive or, if
applicable, his beneficiary.  This section shall not apply to any payment which
constitutes “separation pay” as described in Internal Revenue Regulations
Section 409A-1(b)(9) (in general, payments (i) that are made on an involuntary
separation from service which (ii) do not exceed the lesser of two times (x) the
Executive’s annualized compensation for the taxable year preceding the year in
which the separation from service occurs or (y) the Code Section 401(a)(17)
limit on compensation for the year in which separation from service occurs and
(iii) are paid in total by the end of the second calendar year following the
calendar year in which the separation from service occurs.)

 

Without limiting the generality of the foregoing, the following specific
provisions will be effective as of January 1, 2005:

 

--------------------------------------------------------------------------------


 

‘The Company shall pay to the Executive the Accrued Benefits, within ten
(10) days after the Date of Termination.  Notwithstanding the foregoing, if the
Executive is a ‘specified employee’, as defined in 409A, the Company shall pay
to the Executive the Accrued Benefits on the six (6) month anniversary of the
Date of Termination.

 

To the extent permissible by law, each payment and each installment described in
this Agreement shall be considered a separate payment from each other payment or
installment’

 

(c)           Reimbursements:  To the extent required by 409A, with regard to
any provision that provides for the reimbursement of costs and expenses, or for
the provision of in-kind benefits:

 

(1)           The right to such reimbursement or in-kind benefit shall not be
subject to liquidation or exchange for another benefit;

(2)           The amount of expenses or in kind benefits available or paid in
one year shall not affect the amount available or paid in any subsequent year;
and

(3)           Such payments shall be made on or before the last day of the
Executive’s taxable year in which the expense occurred.

 

Without limiting the generality of the foregoing, the following specific
provisions will be effective as of January 1, 2005:

 

Section 4.2 of the Agreement shall be modified to insert the following sentence
at the end thereof:

 

‘The provisions of Section 14(c) shall apply to all reimbursements made under
this Section 4.2.’

 

(d)           Medical Benefits:  The provision of medical benefits after
separation from service shall be done in a manner to, to the extent possible,
exempt such benefits from the application of 409A.  Without limiting the
generality of the foregoing, the following specific provisions will be effective
as of January 1, 2005:

 

Section 5.3(a) and 5.5(a) of the Agreement shall be modified by adding the
following to the end thereof:

 

‘For any period during which the Executive would be entitled to continuation
coverage through the application of Internal Revenue Code Section 4980B
(‘COBRA’), this coverage shall be provided at the expense of the Company. 

 

--------------------------------------------------------------------------------


 

For any period after the expiration of the period required by COBRA, but prior
to the end of the month in which the second anniversary of the Date of
Termination occurs, this coverage will be provided at the expense of the
Executive (or his beneficiaries or estate).  Executive (or his beneficiaries or
estate) shall remit payment by check to the Company in the amount of the then
current amount used to calculate premiums for participants entitled to receive
continuation coverage under COBRA.  The Company shall, on the last day of each
month, provide the Executive (or his beneficiaries or estate) with a payment
sufficient to place the Executive (or his beneficiaries or estate) in the same
economic position had such individuals or entity not been required to pay the
premium described in the preceding sentence.’”

 

2.             Employment Agreement to Remain in Effect.  Except as modified by
this Amendment No. 1, the Employment Agreement shall remain in full force and
effect in accordance with its terms.  In the event of a conflict between the
provisions of this Amendment No. 1 and the Employment Agreement, this Amendment
No. 1 shall be controlling.

 

 

 

RITE AID CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Robert B. Sari

 

Its:

Executive Vice President, General Counsel

 

 

 

 

 

 

 

DOUGLAS E. DONLEY

 

 

 

 

 

 

 

 

/s/ Douglas E. Donley

 

--------------------------------------------------------------------------------
